DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 11/19/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-15 were previously pending.  Claims 1-6 and 8-15 are amended. Claims 1-15 are currently pending.

Response to Arguments
Based on the new amendments filed on 11/19/2021, the claim objections to claims 1, 2, 4, 5, 8, and 15 have been overcome, and thus withdrawn.
Based on the new amendments filed on 11/19/2021, the 112(b) rejections of claims 4, 5, 10-15 have been overcome, and thus withdrawn.  The 112(b) rejection of Claim 9 has not been overcome, and thus maintained. See 112(b) rejection below.
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
Applicant argues on Pages 12 -13 of applicants remarks:
Amended claim 1 is directed to a wireless backhaul system which secures available TVWS channels using a plurality of master mobile TVWS device provided on a bus route and one or more slave mobile TVWS on the bus to utilize the channels. The plurality of master mobile TVWS receives available TVWS channel information and selects a TVWS channel with the smallest RSSI among the available channels, and the slave mobile TVWS measures the strength of a signal coming from each master mobile TVWS device and selects the best quality channel for data transmission. 
Neither Kenney nor Ruuska disclose or make obvious these features of amended claim 1. For example, the AP 154 disclosed in Kennedy is a fixed TVWS, and does not require a master portable TVWS device obtaining RSSI information for each of available channels and selecting an available channel having the smallest RSSI as the TVWS channel to be used. 
Ruuska (and other cited references) also fail to cure this defect of Kennedy. 
Therefore, the cited references applied alone or in combination do not disclose or make obvious the wireless backhaul system of amended claim 1. 
Further, all dependent claims are patentable at least by virtue of their dependency to patentable independent claim 1, and may also be patentable on their own merits. For example, as agreed by the Examiner, claims 5, 14, and 15 include allowable subject matter. 
For at least the above-stated reasons, Applicant submits that all pending claims are patentable and in condition for allowance. Reconsideration and withdrawal of the rejections under 35 USC 103 is respectfully requested. 

Examiner respectfully disagrees.  Examiner notes that the arguments are directed to Kenney nor Ruuska disclosing the newly amended claim limitations regarding “a master portable TVWS device obtaining RSSI information for each of available channels and selecting an available channel having the smallest RSSI as the TVWS channel to be used.”  Examiner agrees with such a statement.  However, the new amendments are taught by Charbit (US 2013/0016221).  Examiner notes that there are no additional arguments provided by Applicant that describes why the Charbit reference does not teach the amended claims.  As such, examiner refers applicant to the updated office action below.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “stores a master portable TVWS device based on data transmission from the slave portable TVWS device”.  It is vague and unclear how a physical device is being stored.  Examiner suggests amending the claim language to include language corresponding to an identifier of the master portable TVWS device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8, 10-13 s/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0310866 A1 to Kennedy et al. (hereinafter “Kennedy”) in view of US 2015/0111596 A1 to Ruuska et al. (hereinafter “Ruuska”) and US 2013/0016221 A1 to Charbit et al. (hereinafter “Charbit”)

Regarding Claim 1, Kennedy teaches A wireless backhaul system using TVWS band to provide data communication to a bus using a TV white space (TVWS) band, (Figure 1 and 14) the system comprising: 

a TVWS database (DB) server which provides available TVWS channel information based on location information; (Figure 1 and [0029]-[0031], illustrates a TVWS database 110 stores AN connectivity information for establishing connections with AN 102a and AN 102b. A wireless terminal may access the TVWS database from either of the ANs 102a-b and request AN connectivity information for any location. [0021], further discloses a TVWS database may be used to provide AN connectivity information to wireless terminals based on locations (e.g., defined by global positioning system (GPS) coordinates) in which those wireless terminals operate. The AN connectivity information specifies unused (and therefore available) channels and other data required to enable the wireless terminals to operate without interfering with primary, licensed users)
a plurality of master TVWS devices which is installed at fixed locations along a route of the bus; (Figure 1 and [0029]-[0031], discloses APs 104a and 104b (i.e. master TVWS devices), where the AP 104a and 104b are associated with and 
one or more slave portable TVWS devices installed in the bus, (Figure 14 and [0037]-[0041], discloses TVWS AP 156 on bus 160)
wherein each of the plurality of master portable TVWS devices obtains location information, (Figure 1 and [0029]-[0031], discloses a wireless terminal may access the TVWS database from either of the ANs 102a-b and request AN connectivity information for any location.  Figure 3 and [0049]-[0051], illustrates AP 104a receives an AN request including predicted future locations)
provides the obtained location information to the TVWS DB server to receive available TVWS channel information, (Figure 3 and [0049]-[0052], illustrates AP 104a sends a database request to TVWS database with respective predicted future locations from the AN request.  The TVWS database responds to the database request with a database response message that includes requested AN connectivity information sets. [0021], further discloses a TVWS database may be used to provide AN connectivity information to wireless terminals based on locations (e.g., defined by global positioning system (GPS) coordinates) in which those wireless terminals operate. The AN connectivity information specifies unused (and therefore available) channels and other data required to enable the wireless terminals to operate without interfering with primary, licensed users)
selects a TVWS channel to be used based on the available TVWS channel information, and ([0071], discloses the wireless terminal may perform channel 
performs data transmission with the one or more slave portable TVWS devices using the selected TVWS channel, ([0072], further discloses the wireless terminal uses the channel indicated in the AN connection information to maintain an AN connection in each of the GEO-LOCs A-C) and 
wherein the one or more slave portable TVWS devices provides a data service to an information communication apparatus in the bus and performs data transmission with one master portable TVWS device among the plurality of master portable TVWS devices using a TVWS channel selected by the one master portable TVWS device. (Figure 14 and [0037]-[0041], discloses a bus with TVWS AP (i.e. slave portable TVWS device) that communicates with wireless terminal 108 (i.e. data service provided to an information communication apparatus in the bus). Examiner notes while Figure 14 illustrates the bus connecting to a WWAN via a WWAN AP, the bus is essentially an obvious variation of a mobile terminal, but acts as an ad-hoc AP for a mobile terminal, as depicted in [0038]. As such, the bus acts as an ad-hoc AP for providing network access to a mobile device on the bus, and can function similarly to the mobile terminal as illustrated in Figures 1 and 2) 
Kennedy does not explicitly teach that the APs are master TVWS devices that are portable.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Kennedy to include the above limitations as suggested by Ruuska, to allow for efficient radio spectrum use as indicated in [0096] of Ruuska. 

Kennedy/Ruuska discloses the master portable TVWS device selects an available channel from available channels obtained from the TVWS DB server as a TVWS channel to be used based on available TVWS channel information; (Kennedy, [0071], discloses the wireless terminal may perform channel selection based on the geographic range information and/or the temporal range information for each channel. Alternatively, the wireless terminal 108 may be instructed by a network entity 
Kennedy further discloses in [0073]-[0074], a path selection technique in which better connections may be based on channels with strongest transmission powers. However Kennedy/Ruuska does not explicitly teach wherein the available channel information includes a Received signal strength indication (RSSI), and the each of  the plurality of master portable TVWS devices uses a channel having a smallest RSSI to be used.
However, in a similar field of endeavor, Charbit discloses in [0040], selection of a television white space channel for the television band device where a lowest signal power transmitted from other network base stations is received. [0068], further discloses the mode II device (i.e. master portable TVWS device) may check whether other network eNBs have coverage on the overlapping TVWS channels based on their eNB IDs as signaled by the MME NAS.  It may select the overlapping TVWS channels with the lowest received signal power from these other network eNBs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Kennedy/Ruuska to 

Regarding Claim 2, Kennedy/Ruuska/Charbit teaches The wireless backhaul system according to claim 1, wherein the master portable TVWS device comprises: 
Ruuska further teaches a TVWS interface which performs data transmission and reception with the slave portable TVWS device using a TVWS channel; (Figure 1A and [0123], illustrates TVWS links between master WSD and slave WSDs. Figure 5A and [0158] further illustrates TVWS element 142)
Kennedy further teaches a network interface which is connected to a transmission control protocol/internet protocol (TCP/IP) network to perform data communication; (Kennedy, Figure 1, illustrates a TVWS database in an external network 112 for access by a wireless terminal 108 via access points 104a. [0030], further discloses the ANs 102a-b may connect to the external network 112 through another intermediate network such as the Internet. Examiner notes that it is well known to one of ordinary skilled in the art that the Internet operates using TCP/IP)
Ruuska further teaches a global positioning system (GPS) module which obtains location information based on a received GPS signal; ([0069], discloses mode II devices may have geo-location capabilities. [0049], further discloses GPS chipset) and 
a CPU which controls an operation of the master portable TVWS device and relays data transmission between the TVWS interface and the network interface. 
Examiner maintains same motivation to combine as indicated in Claim 1 above.


Regarding Claim 3, Kennedy/Ruuska/Charbit teaches The wireless backhaul system according to claim 2, wherein Ruuska further teaches the master portable TVWS device further comprises: a WiFi interface which performs a WiFi AP function and performs data communication with a WiFi terminal. (Figure 1A and [0123], discloses master WSD performing 802.11 communication with slave WSD. [0149], further discloses 802.11 WLAN (i.e. WiFi) standards specifying frequencies for operation in the 2.400-2.500 GHz ISM band, the 5 GHz ISM band, and the IEEE 802.1 lad Very High Throughput 60 GHz band. Figure 5A and [0158], further discloses master WSD including a protocol stack including the radio 128 and the IEEE 802.11 MAC 142, which may be based, for example, on the IEEE 802.11 WLAN standard. [0122], further discloses the master WSD may be an access point or base station) 
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 6, Kennedy/Ruuska/Charbit teaches the wireless backhaul system according to claim 1, wherein Charbit discloses the master portable TVWS device measures the RSSI for each of available channels and selecting an available channel having the smallest received signal strength indication as a TVWS channel to be used.([0040], discloses selection of a television white space channel for the television band device where a lowest signal power transmitted from other network base stations is received. [0068], further discloses the mode II device may check whether other network eNBs have coverage on the overlapping TVWS channels based on their eNB IDs as signaled by the MME NAS.  It may select the overlapping TVWS channels with the lowest received signal power from these other network eNBs) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 8, Kennedy/Ruuska/Charbit teaches The wireless backhaul system according to claim 1, further comprising: Kennedy further teaches a network management system (NMS) server which determines a TVWS channel to be used by the plurality of master portable TVWS devices, wherein the master portable TVWS device transmits the available TVWS channel information received from the TVWS DB server to the NMS server and selects a TVWS channel which is determined and transmitted by the NMS server as the TVWS channel to be used. ([0036], discloses the ANs 102a-b and 116 may also be provided with network access servers (NASs) in communication with respective APs 104a-b and 118. In such example implementations, the NASs may be used to determine whether wireless terminals are permitted to gain network access and, thus, communicate with the ANs 102a-b and 116 and other networks (e.g., the external network 112). In addition, NASs may process communications sent by the wireless terminal 108 to the APs 104a-b and 118 intended 


Regarding Claim 10, Kennedy/Ruuska/Charbit teaches A method of selecting a TVWS channel to be used by a master portable TVWS device in the wireless backhaul system according to claim 1, (See rejection of claim 1) the method comprising: 
Ruuska further teaches obtaining the location information of the master portable TVWS device; obtaining the available channel information in accordance with the location information; ([0118], Portable master TVBD devices must be able to access geo-location data or include a spectrum sensing capability to identify TV and wireless microphone signals. [0122], further disclose the WSD may operate as a master WSD of a network of associated slave WSD devices. For example, the master WSD may be an access point or base station. The master WSD is expected to access the geo-location database (DB) on behalf of its slave WSD devices, to discover the 
Charbit further teaches measuring a received signal strength indication for each of available channels and selecting an available channel having the smallest received signal strength indication as a TVWS channel to be used.([0040], selection of a television white space channel for the television band device where a lowest signal power transmitted from other network base stations is received. [0068], further discloses the mode II device may check whether other network eNBs have coverage on the overlapping TVWS channels based on their eNB IDs as signaled by the MME NAS.  It may select the overlapping TVWS channels with the lowest received signal power from these other network eNBs)
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 11, Kennedy/Ruuska/Charbit teaches the method according to claim 10, wherein obtaining of available channel information in accordance with the location information comprises:
transmitting the location information to a TVWS DB server; and receiving the available channel information form the TVWS DB Server. ([0118], Portable master TVBD devices must be able to access geo-location data or include a spectrum sensing capability to identify TV and wireless microphone signals. [0122], further disclose the WSD may operate as a master WSD of a network of associated slave WSD devices. For example, the master WSD may be an access point or base station. The master WSD is expected to access the geo-location database (DB) on behalf of its slave WSD devices, to discover the available spectrum (i.e. obtaining available channel information) that is not used by the incumbent users, for example, TV broadcasters. [0158], further discloses a location sensor 132, such as a GPS may be included to establish the geographic location of the master WSD1, and the location of the master WSD1 is reported to the network controller or coexistence manager 102. The spectrum sensor 130 senses the electromagnetic environment of the master WSD1 and reports it to the coexistence manager 102. [0131]-[0132], further discloses the query communicated by the master WSD to the geo-location database (TVWS DB server) may include the current position of the WSD (i.e. transmitting the location information))
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 12, Kennedy/Ruuska/Charbit teaches A method of selecting a TVWS channel to be used by a master portable TVWS device in the wireless backhaul system according to claim 1, (See rejection of claim 1) the method comprising: 
obtaining the location information of the master portable TVWS device; obtaining the available channel information in accordance with the location information; ([0118], Portable master TVBD devices must be able to access geo-location data or include a spectrum sensing capability to identify TV and wireless microphone signals. [0122], further disclose the WSD may operate as a master WSD of a network of associated slave WSD devices. For example, the master WSD may be an access point or base station. The master WSD is expected to access the geo-location database (DB) on behalf of its slave WSD devices, to discover the available spectrum (i.e. obtaining available channel information) that is not used by the incumbent users, for example, TV broadcasters. [0158], further discloses a location sensor 132, such as a GPS may be included to establish the geographic location of the master WSD1, and the location of the master WSD1 is reported to the network controller or coexistence manager 102. The spectrum sensor 130 senses the electromagnetic environment of the master WSD1 and reports it to the coexistence manager 102. [0131]-[0132], further discloses the query communicated by the master WSD to the geo-location database may include the current position of the WSD (i.e. obtaining location information))
Charbit further teaches obtaining used channel information of other master portable TVWS device in the wireless backhaul system according to claim 1; measuring a received signal strength indication for each of available channels and selecting an available channel having the smallest received signal strength indication as a TVWS channel to be used.([0030], discloses requesting a list of available television white space channels (i.e. obtaining channel information used by 
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 13, Kennedy/Ruuska/Charbit teaches A method of selecting a TVWS channel to be used by a master portable TVWS device in the wireless backhaul system according to claim 8 (see rejection of claim 8)), the method comprising: 
Ruuska further teaches obtaining the location information of the master portable TVWS device; obtaining the available channel information in accordance with the location information; (Ruuska, [0118], Portable master TVBD devices must be able to access geo-location data or include a spectrum sensing capability to identify TV and wireless microphone signals. [0122], further disclose the WSD may operate as a master WSD of a network of associated slave WSD devices. For example, the master WSD may be an access point or base station. The master WSD is expected to access the geo-location database (DB) on behalf of its slave WSD devices, to discover the available spectrum (i.e. obtaining available channel information) that is not used by the incumbent users, for example, TV broadcasters. [0158], further discloses a location 
Kennedy further teaches transmitting the available channel information to an NMS server; selecting a channel to be used by the master portable TVWS device based on the available channel information and a channel used by another master portable TVWS device in the wireless backhaul system according to claim 8, by the NMS server; transmitting a selected channel to be used by the master portable TVWS device, by the NMS server; and selecting the transmitted channel as a TVWS channel to be used. (Kennedy, [0036], discloses the ANs 102a-b and 116 may also be provided with network access servers (NASs) (i.e. NMS) in communication with respective APs 104a-b and 118. In such example implementations, the NASs may be used to determine whether wireless terminals are permitted to gain network access and, thus, communicate with the ANs 102a-b and 116 and other networks (e.g., the external network 112). In addition, NASs may process communications sent by the wireless terminal 108 to the APs 104a-b and 118 intended for delivery to the TVWS database 110 and forward such communications or related portions (e.g., IEEE.RTM. 802.11 Information Elements used with an Access Network Query Protocol to form TVWS protocol (TVWSP) frames) to the TVWS database 110. In addition, the NASs 
Examiner maintains same motivation to combine as indicated in Claim 1 above.


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy/Ruuska/Charbit in view of US 2016/0066326 A1 to Choi et al. (hereinafter “Choi”)

Regarding Claim 4, Kennedy/Ruuska/Charbit teaches The wireless backhaul system according to claim 1, wherein the slave portable TVWS device includes: 
Kennedy further teaches perform data transmission and reception with at least one of the plurality of master portable TVWS devices using a TVWS channel; ([0020]-[0021], discloses TVBD devices that communicate on a plurality of channels, where wireless devices can use available channels without interfering with other licensed devices)
Kennedy further teaches a LAN interface which provides a data service to the information communication apparatus in the bus; (Figure 14 and [0038], illustrates and 
Kennedy/Ruuska further teaches a CPU which manages the slave portable TVWS device and relays data transmission between one or more interfaces, the serial interface, and the LAN interface, (Kennedy, Figure 8, illustrates processor coupled to multiple different modules of the wireless terminal. Ruuska, Figure 5A, illustrates CPU coupled to multiple different modules of the wireless terminal) and 
Kennedy further teaches the CPU selects one of the one or more interfaces based on a quality of a channel used by each of the one or more TVWS interfaces to transmit data to the selected TVWS interface but not to transmit data to the remaining TVWS interfaces. ([0073]-[0074] discloses a path selection technique in which better connections may be based on channels with strongest transmission powers (i.e. quality). Examiner notes that each channel is associated with a particular TVWS interface)
Kennedy discloses in [0020] each TVWS channel is associated with a frequency segment, but Kennedy/Ruuska/Charbit does not explicitly teach the slave portable TVWS device including a serial interface which provides a data service to the information communication apparatus in the bus; and multiple TVWS interfaces that are associated with respective TVWS channels.
However, in a similar field of endeavor, Choi teaches the concept of using a plurality of communication modules to handle particular frequency segments.  For example, [0048] of Choi discloses a communication interface including a plurality of communication modules supporting a plurality of channel bands through one 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Kennedy/Ruuska/Charbit to include the above limitations as suggested by Choi, in order to allow for channel management for improved communication channels as indicated in [0007] of Choi.


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy/Ruuska/Charbit in view of US 2014/0269546 A1 to Rolfe et al. (hereinafter “Rolfe”)

Regarding Claim 7, Kennedy/Ruuska/Charbit teaches The wireless backhaul system according to claim 1, wherein 
Kennedy/Ruuska teaches multiple master portable TVWS devices, but Kennedy/Ruuska/Charbit does not explicitly teach the master portable TVWS device obtains TVWS channel information to be used from another master portable TVWS device of the plurality of master portable TVWS devices and selects one available channel among the remaining available channels excluding a TVWS channel used by another master portable TVWS device from the available channels obtained from the TVWS DB server as a TVWS channel to be used.
However, in a similar field of endeavor, Rolfe discloses in [0045]-[0047], an access point 150-1 is configured to acquire channel map 404 from access point 150-2, thereby resolving any differences between channel maps 402 and 404. In the context of this disclosure, two channel maps may be "combined" by performing any operation or sequence of operations with those two channel maps in order to generate a third channel map. Upon combining channel maps 402 and 404 to generate channel map 406, access point 150-1 may then transmit channel map 406 to node 130. Node 130 may then communicate with other nodes 130 according to the list of channels included within channel map 406. Access point 150-1 may combine channel maps 402 and 404 by implementing a wide variety of different techniques. For example, when channel 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Kennedy/Ruuska/Charbit to include the above limitations as suggested by Rolfe, to reduce the number of channel maps that must be transmitted to the node, thereby decreasing overall network traffic as indicated in [0009] of Rolfe.


Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy/Ruuska/Charbit in view of US 2015/0365848 A1 to Sawai et al. (hereinafter “Sawai”)

Regarding Claim 9, Kennedy/Ruuska/Charbit teaches The wireless backhaul system according to claim 1, further comprising: 
Kennedy/Ruuska/Charbit does not explicitly teach an L3 switch which selects one of the plurality of master portable TVWS devices which performs data relay between the slave portable TVWS device and the TVWS DB server, wherein the L3 switch stores a master portable TVWS device used by the slave portable TVWS device based on data transmitted from the slave portable TVWS device and selects the stored master portable TVWS device as a master portable TVWS device which performs data relay between the slave portable TVWS device and the TVWS DB server. 
However, in a similar field of endeavor, Sawai discloses in [0134], an HoM entity (i.e. functionally analogous to an L3 switch as defined in the claims) that identifies the master WSDs that the slave WSD 200 can communicate with, from the geolocation information of the slave WSD 200 (i.e. data transmitted by the slave) and the geolocation information of the master WSD. Then, the HoM entity 100 recognizes the master WSD 30 that satisfies a predetermined condition (i.e., that can utilize the frequency channel) from among the identified master WSDs 30. The geolocation information of the slave WSD 200 is provided by the slave WSD 200. Figure 12 and [0127] and [0129], further discloses a storage unit associated with the HoM entity. The storage unit 120 stores programs and data for the operation of the HoM entity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Kennedy/Ruuska/Charbit to include the above limitations as suggested by Sawai, in order to provide seamless transmission of data during handover, thus enhancing communication quality as indicated in [0150] of Sawai.


Allowable Subject Matter
Claim 5, 14, 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477